Dissenting Opinion by
Me. Justice Schaeeee:
I would hold the words “every vehicle” in the Act of June 12, 1919, comprehend sleds such as the one involved in the accident in this case, and when running at night upon a highway like Lincoln Drive, one of the main arteries of travel in suburban Philadelphia, they must display a light as provided in that act. In the absence of such statutory requirement, it seems to me that due and ordinary care demands that those using such a sled on such a highway at night must give warning of its presence by the means other vehicles use. As I view the testimony, the fault here was not with the defendant, but with the plaintiff, and there should be no recovery permitted; therefore, I dissent.